TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00236-CR



                               Paul Lafayett Kirksey, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
           NO. 6072, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s fee has not been paid and the clerk’s record has not been filed.

See Tex. R. App. P. 35.3(a). The Court notified appellant’s attorney of record that the appeal would

be dismissed if the clerk’s record was not paid for by July 20, 2009. No payment has been made,

and counsel has informed the Court that appellant does not intend to pursue the appeal. The appeal

is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                              __________________________________________
                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 6, 2009

Do Not Publish